—In an action for a judgment declaring that the defendant has an obligation to defend and indemnify Rama Contractors Corp. in an underlying action entitled Marinescu v Rama Contrs. Corp., pending in the Supreme Court, Queens County, under Index No. 17829/1999, the plaintiff appeals from an order of the Supreme Court, Queens County (Golia, J.), dated June 25, 2001, which denied his motion for summary judgment.
Ordered that the order is affirmed, with costs.
Issues of fact exist which preclude the granting of summary judgment (see Osterreicher v Home Mut. Ins. Co., 272 AD2d 926; cf. Hartford Ins. Co. v County of Nassau, 46 NY2d 1028, 1029; Prudential Prop. & Cas. Ins. v Persaud, 256 AD2d 502).
The plaintiffs remaining contention is without merit. Ritter, J.P., Goldstein, Friedmann and Luciano, JJ., concur.